Title: To Thomas Jefferson from Francis Peyton, 25 May 1801
From: Peyton, Francis
To: Jefferson, Thomas


               
                  Dear Sir,
                  Alexandria 25th. May 1801.
               
               The testimony of confidence afforded me in your letter of yesterday is highly gratifying, and I beg leave to tender you my warmest acknowledgements for the offer you make of confering on me the office of Marshall for the District of Potomac,
               After deliberating on all the circumstances attendant on the acceptance of this office, I am led to believe it will not comport either with my interest or convenience to undertake the performance of that trust.  Having been actively engaged in commerce for the last ten or twelve years, my exertions have at length left me at liberty to persue in a limited degree, any system of business my judgment may dictate, of course I should have had no hesitation in accepting this office, if I had not been detered by the inconvenience and hazard of transacting business on such an extensive field, while the smallness of the interest would almost preclude the idea of obtaining a deputy of integrity and respectability unless he could be entitled to all the emolument derived from the office, in which case I should sustain the responsibility attached to the principal without a prospect of any advantage.
               I am sensible of the honor confered on me by your kind invitation, and will not fail to indulge myself in the pleasure of paying my respects to you, should an opportunity occur,
               I am respectfully Yr. Obt. Servt.
               
                  
                     Francis Peyton
                  
               
            